CUSIP No. 554335208 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 9) Mace Security International, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) (CUSIP Number) Andrew E. Shapiro Lawndale Capital Management, LLC 591 Redwood Highway, Suite 2345 Mill Valley, CA94941 415-389-8258 Christopher J. Rupright, Esq. Shartsis Friese LLP One Maritime Plaza, 18th Floor San Francisco, CA94111 415-421-6500 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) August 16, 2011 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of sections 240.13d-1(e), 240.13d-1(f) or 140.13d-1(g), check the following box.[] Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See section 240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. 1 CUSIP No. 554335208 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Lawndale Capital Management, LLC 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) XX (b) 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power-0- 8.Shared Voting Power5,355,400 9.Sole Dispositive Power-0- 10.Shared Dispositive Power5,355,400 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 9.1% Type of Reporting Person (See Instructions) OO, IA 2 CUSIP No. 554335208 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Andrew E. Shapiro 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) XX (b) 3. SEC Use Only 4. Source of Funds (See Instructions) AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power-0- 8.Shared Voting Power5,355,400 9.Sole Dispositive Power-0- 10.Shared Dispositive Power5,355,400 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 9.1% Type of Reporting Person (See Instructions) IN 3 CUSIP No. 554335208 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Diamond A Partners, L.P. 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) WC 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization California Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power-0- 8.Shared Voting Power4,486,600 9.Sole Dispositive Power-0- 10.Shared Dispositive Power4,486,600 Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (11) 7.6% Type of Reporting Person (See Instructions) PN 4 CUSIP No. 554335208 Item 1.Security and Issuer This statement relates to shares of Common Stock (the "Stock") of Mace Security International, Inc. (the "Issuer").The principal executive office of the Issuer is located at 240 Gibraltar Road, Suite 220, Horsham, Pennsylvania 19044. Item 2.Identity and Background The persons filing this statement and the persons enumerated in Instruction C of Schedule 13D and, where applicable, their respective places of organization, general partners, directors, executive officers and controlling persons, and the information regarding them, are as follows: (a) Lawndale Capital Management, LLC ("Lawndale" or "LCM"); Andrew E. Shapiro ("Shapiro"); Diamond A Partners, L.P. ("DAP") (collectively, the "Filers"). DAP is filing this statement jointly with the other Filers, but not as a member of a group and expressly disclaims membership in a group.Lawndale and Shapiro disclaim beneficial ownership of the Stock except to the extent of their respective pecuniary interests therein. (b) The business address of the Filers is 591 Redwood Highway, Suite 2345, Mill Valley, CA 94941. (c) Present principal occupation or employment of the Filers and the name, principal business and address of any corporation or other organization in which such employment is conducted: LCM is the investment adviser to and the general partner of DAP, which is an investment limited partnership.Shapiro is the sole manager of LCM. (d) During the last five years, none of the Filers has been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e) During the last five years, none of the Filers was a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Shapiro is a citizen of the United States of America. 5 CUSIP No. 554335208 Item 3.Source and Amount of Funds or Other Consideration The source and amount of funds used in purchasing the Stock were as follows: Purchaser Source of Funds Amount LCM Funds under Management (1) DAP Working Capital (1)Includes funds of DAP invested in Stock. Item 4.Purpose of Transaction As disclosed in its prior filings of Schedule 13D, the Filers ("Lawndale") launched a proxy contest in 2007, the settlement of which resulted in a substantial recomposition of the Board of Mace Security International ("Mace" or the "Company") and several corporate governance enhancements.While Lawndale is disappointed at the pace of Mace’s operational turnaround and return to profitability, it is pleased with direction the Company is pursuing. Lawndale has been and may continue to be in contact with Mace management, members of Mace's Board of Directors, other significant shareholders and others regarding alternatives that MACE could employ to maximize shareholder value.In addition, Lawndale has provided Mace’s Board of Directors with the names and background information of highly qualified candidates to fill vacancies on Mace’s Board. Lawndale believes the public market value of Mace, currently trading well below Mace’s tangible book value, is undervalued by not adequately reflecting the value of Mace's brand, other assets and business divisions.Lawndale acquired the Stock solely for investment purposes, and Lawndale may from time to time buy or sell the Stock at its discretion. Lawndale incorporates by reference its activities and discussions disclosed in its prior Schedules 13D to the extent not inconsistent with the discussion herein. Item 5.Interest in Securities of the Issuer The beneficial ownership of the Stock by each Filer at the date hereof is reflected on that Filer's cover page. The Filers have effected the following transactions in the Stock in the past 60 days: Name Purchase or Sale Date Number of Shares Price Per Share DAP P 08-01-11 LCM P 08-01-11 6 CUSIP No. 554335208 Item 6.Contracts, Arrangement, Understandings or Relationships with Respect to Securities of the Issuer LCM is the general partner of its clients pursuant to limited partnership agreements providing to LCM the authority, among other things, to invest the funds of such clients in Stock, to vote and dispose of Stock and to file this statement on behalf of such clients.Pursuant to such limited partnership agreements, the general partner of such clients is entitled to allocations based on assets under management and realized and unrealized gains. Item 7.Material to Be Filed as Exhibits Exhibit A:Agreement Regarding Joint Filing of Statement on Schedule 13D or 13G. SIGNATURES After reasonable inquiry and to the best of my knowledge, I certify that the information set forth in this statement is true, complete and correct. Dated:August 22, 2011 Lawndale Capital Management, LLC By:Andrew E. Shapiro, Manager Diamond A Partners, L.P. By:Lawndale Capital Management, LLC General Partner By: Andrew E. Shapiro, Manager Andrew E. Shapiro 7 CUSIP No. 554335208 EXHIBIT A AGREEMENT REGARDING JOINT FILING OF STATEMENT ON SCHEDULE 13D OR 13G The undersigned agree to file jointly with the Securities and Exchange Commission (the "SEC") any and all statements on Schedule 13D or Schedule 13G (and any amendments or supplements thereto) required under section 13(d) of the Securities Exchange Act of 1934, as amended, in connection with purchases by the undersigned of the common stock of Mace Security International, Inc.For that purpose, the undersigned hereby constitute and appoint Lawndale Capital Management, LLC as their true and lawful agent and attorney-in-fact, with full power and authority for and on behalf of the undersigned to prepare or cause to be prepared, sign, file with the SEC and furnish to any other person all certificates, instruments, agreements and documents necessary to comply with section 13(d) and section 16(a) of the Securities Exchange Act of 1934, as amended, in connection with said purchases, and to do and perform every act necessary and proper to be done incident to the exercise of the foregoing power, as fully as the undersigned might or could do if personally present. Dated:July 26, 2006 Lawndale Capital Management, LLC By:Andrew E. Shapiro, Manager Diamond A Partners, L.P. By:Lawndale Capital Management, LLC General Partner By:Andrew E. Shapiro, Manager Andrew E. Shapiro 8
